. .




      ..




                                                   Yebzusry 14, 1959


      Dr. cob. ‘n. car
      Stat0 Board or Eealth
      Austin, Texas
      Dear     Sir:

                                                 Chapter 41, Ln:rs.
                                                    Le~ialstuze,~rc-
                                        gardbg  foes t0 be CO~ectCd
           .                            by th0 Stc?te~
                                                     Bs&3trzr for
                                        the isau~nce of ce~tifled
                                        copies

                Your request for m ~pirlon 02 the Sollo~iiq
       questlcns:
                       *Are the rO5s'paid   *y thz 3. 3. Eureru
               of the Census r0r these ~trmscripts,      is338d
               undar    thl?   excegt@z to Seotion 21, S.zesOS
               Off.l03?
                    Can the 5t3te ~e&G-mw, r,spointe~
               under the euthorizstionof Sect& 4 of
               this Act, accept t&e opgointxnt as
               *Specicl*,eCt' oi t&c curem OS the CCR-.
               sus ard bat at disbursln,recant in hxd-
               ling tkese~Sees?"
ecr1g.s OS crrtdfied copies of births end-de&hs Yiithout
payment of the fm herein grescribcd."
           Th9 33zkers of tho Lc~:slature  izitezidea
                                                    thst
the G. S. Zsosus Zursuu &xuld h?ve eocees to the re-
cords of th8 Be&xtrer of Fital Stztiltks &hC obtsin,       -
v;ithoutexpemo to the State, tr~msori?tsof births end
deaths if tpey so desired. i%s3v~r, if the -9qistrcr
or ‘Jitm2 3xAehxl    0~3t~.~OtOa with the Euze2u of the
Census to furnish the CrarsarLpts, it nppe?m to us that        yS
to Ntill the co3tzsct ::0tia re::uim et 1eost so28
atfort end ~023 of ths ti.z.3of tb3 %,-istmr.    Ths
ti=le'reqdreZOS the -?a.@trer a& any eea:rJent be-
1011&g to the St&e cf Texzs, used in.tiieprep2rition
of the trxziaripts,xuld constituteeq-ense to t&e
Stat8 of Teus.                               .

          The canponsztionrecefvc5 frc!at3e ~Ruxxu
of the Census forthc tronsar@tioz of births sna
deaths, ia our o~fnioa, XOtid b3 fCSS Of Ofr'iC8.
          Your sowna question arisa3 bocmsa of Lrti-
cl.816, Section 33 of the Corxtitutionof Texes, v:hich
reads    SS follolvs:    .

             -The eccountin~ ofiiczrs of this 3tat.e
        shrillneither dzx3 nor zfy o mrrznt upon the
        trsazury 3.12
                    favor oi my person, for salary
        or coqensation es agent, officer or appointee,
        -..ho
            holds et the szlretk2.emy other office or
        pooitior?of honor, trust or profit, under thfo
        stete or the Unite3 SC,z:tes, exce_otes pre-
        scrii%edin this Conetit%tioz. zrov7faea,that
        this restrictdo as to the OrY**iinC  and pnyin3
        of rarxntn upon tke tremury shell not qply
        to officers of the Zktioml Cu=rd of Texze,
        the 'E!i~ticnul
                     Cuzrd T%serve; tht!Qfi'ictrsZe-
        sew6 Corps dr tihaCr.itedStates, nor to ex-
        listed z~enof theXet:oml 023rd, the 22timal
        6uera ?ese:ve, ana the Cr~znized3cser*resof
        the Unitzd Ljt.ateo.
                          =
                            -;




    Dr. Ceo. 2. Co%, February 14, 1933, ??aEe9



               It is the oplnicn of this Gtprt=ent that
    t'ceState Zegistrsrcannot accept the agFo13tzz-atof
:   %pcaial Age&,* oP the Eu~zsu ol Ceuaua -.kileho is
    actTnC 9s r?egistTarof the Eurezu ol Vital Statistics
    and is a ssloried State officer.
                                      Youl-svery truly




                       .         2Y
                       ..                  L!orrisZodzes
    z!?:o%                                      AssiuLnt
        _-.
    “L==wiI3:
      -.




                .




                                                            .:I

                                                                  _.‘.